liDOWNING, J.
dissents.
This is a breach of contract case. Mr. Engel, because of Jefferson Storage’s representation, thought he was renting space with video surveillance. His damages because of this breach are the difference between the cost of a storage space with video surveillance and the cost of one without, for one month, since after the first month he was aware of the lack of surveillance.
Even if a tort case could be made from these facts, it is obvious to me that having a camera would not have prevented the theft because the theft occurred with signs saying there were cameras. Perhaps having a camera might have aided in recovering the stolen goods but there is no evidence tending to prove that cameras actually aid in the recovery of stolen goods. There are numerous unsolved crimes with video surveillance. Evidence could have been introduced from which |Pa trier of fact could conclude that recovery was more probable than not but no such evidence was introduced.
The only effect of this case will be to make people with signs, which might have discouraged theft or violent crime, take them down or become liable for any crime committed on their premises.